As a general proposition it is true that where a certain duty arises under a sealed instrument merely accord *Page 147 
and satisfaction by parol is no sufficient answer, for a deed ought to be avoided by a matter of as high a nature. Blake's case, 6 Coke, 44. As in an action of debt upon a single bill, for the payment of money only, for there the debt is ascertained. Prestonv. Christmas, 1 Wil., 88. But when the covenant sounds altogether in damages, though secured by a penalty, accord and satisfaction executed, though in parol, is a good defense. This doctrine is clearly established by the case of S. v. Cordon,30 N.C. 179. There the action was in debt on a guardian bond, and satisfaction pleaded. Upon settling his accounts, the guardian fell largely in debt to his ward, the relator, and, in satisfaction, transferred by assignment to him several promissory notes on third persons, which were accepted in satisfaction of the balance. This Court decided that the suit was substantially for damages; that the duty did not accrue           (195) to the relator in certainty by the bond, but from a wrong or default subsequent, which gave him his action to recover damages from the defendant, and consequently a plea of satisfaction of those damages is good. This case covers the whole ground taken on the defense.
PER CURIAM.                        Judgment affirmed.